DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
1.  	Applicant's election without traverse of Claims 1 – 16 in the reply filed onthe 10/03/2022 is acknowledged
Status of Claims
1.	The following is a non-final office action in response to the applicant’s arguments/remarks received on 10/03/2022.                    .
2.	Claims 21 – 24 are newly added claims.
3.	Claims 17 – 20 have been cancelled.
4.	Claims 1 – 16 and 21 – 24  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards Provisional Patent Application No. 63/167,153, filed on March 29, 2021.
Oath/Declaration
1. 	 The applicant’s oath/declaration filed on 03/25/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	There is no IDS submitted at this time for consideration. 
Drawings
1. 	The applicant’s drawings submitted on 03/25/2022 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 16 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (EP 3 509 343 A1, common inventor , published more than one year after the effective filing date of the instant application) in view of Apple (R1-1804770, “discussion on beam measurement and reporting” 16t -20th of April 2018).
 	Regarding claim 1, Zhou discloses: A method of power saving (¶ 0319 and ¶ 0327, power saving is perform in view of skipping the CSI  report whereby the power may exceed a threshold or there is insufficient power) in multicast broadcast services (MBS) communications (¶ 0043 MBMS scenario is applicable) , comprising steps of:
 	 determining, by a user equipment (UE) and based on channel measurements (¶ 0327 (latter part), based on the discretion of the wireless device the wireless device  performs measured CSI parameter (¶ 232 and ¶ 0329, that is L1 RSRP)  and decide what to do with the CSI report it creates for transmitted in the uplink. In other words in ¶ 0327: the UE will perform the quality measurement with regards to the CSI parameter (CSI parameter in ¶ 0290 can be CQI (channel quality indicator), RSRP )which is measured by the UE )and compares it to a “threshold quantity”), at least one of:
 	 whether to resume transmitting paused uplink feedback or to stop transmitting uplink feedback associated with MBS data; and  (¶ 0327, the UE can make its own decision or receives a skip indicator to skip transmitting (that is stop transmitting a particular CSI report) or as seen towards the end of ¶ 0327 resume transmitting the CSI report, implying the transmission was paused/stopped. As seen in the preamble the situation is applicable in MBMS network hence the report/feedback is in association with MBMS data this is seen in figure 23 and ¶ 0283  ).
[ See also Wang et al. ( CN 111866791, a translated copy is included for the applicant consideration) which support the primary reference of Zhou above , see  page 16,4th  paragraph, that is when the channel state is good (channel measurement )  the HARQ feedback is stopped and when the channel state is bad (channel measurement) starting the HARQ feedback]



whether to switch a periodicity associated with the uplink feedback; [¶ 0278 along with ¶ 00280, the report setting can comprise of a periodicity parameter, hence the periodicity can be switched at the UE based on a given condition. Note from the “at least one” clause in claim one above only one of the two steps is required . The examiner happen to find  both steps in the same reference ]

See also Liu et al. (US 2019/0386771 A1), that supports the idea of periodicity switching with regards to MBS and channel measurement. See ¶0155, whereby at the UE the CSI report can be of different periodicity selected by the UE, that is based on a first mode and second mode in a MBSFN (multicast broadcast service). ¶ 0095, ¶ 0110 states that the CSI received by the UE is for the UE to perform measurement and switch between different transmission mode, each mode is associated with a different periodicity see ¶ 0104, ¶ 0112, hence accounting for the second option of claim one under the “at least one clause” 


 transmitting or stopping transmitting of the uplink feedback based on the determining. [¶ 0327, the CSI report that is being transmitted in the uplink can be resumed that is continue transmitting or skipped which is interpreted as stop transmitting the CSI report in order to satisfy a particular power threshold or trigger by a certain measurement parameter that exceeds a particular threshold. Such transmission is done in the PUCCH or PUSCH ]. Zhou discloses every aspect of claim 1 except that the periodicity can be changed based on channel measurement, however such difference is seen in the reference of Apple, see section 4 on the 5th page (first three paragraphs) and figure 3  , that is the UE can make the determination of changing the periodicity of the CSI hence influencing the CSI report in the feedback (uplink transmission) based on its “…mobility, channel condition etc…”. Note in the table of figure 3, the report period can be long middle or short, that correspond to the “UL transmission” , that is periodic report 1.a,1.b, 1.c,  2.a, 2.b,2.c.
  	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s system in view of  Apple. The motivation for making the above modification would have been to save overhead as well as to reduce the measurement report [see Apple,  section 4, 3rd paragraph].

 	Claim 2, Zhou further discloses: The method of claim 1, wherein the uplink feedback is one of hybrid automatic repeat request (HARQ) feedback or channel state information (CSI) report.  [¶ 0327, the feed back is based on CSI and CSI reporting]. [Wang et al. ( CN 111866791, a translated copy is included for the applicant consideration) which support the primary reference of Zhou above , see  page 16,4th  paragraph, that is when the channel state is good (channel measurement )  the HARQ feedback is stopped and when the channel state is bad (channel measurement) starting the HARQ feedback]

Claim 3, Zhou further discloses: The method of claim 1, wherein transmitting the uplink feedback is based on a physical uplink control channel (PUCCH).  [see the last few line of ¶ 0283 in combination with ¶ 0327. Wither the PUSCH or PUCCH is/are used for the CSI report (feedback)]. 

Claim 4, Zhou further discloses: The method of claim 1, wherein the user equipment (UE) is in a radio resource control (RRC) connected state.  [see first line of ¶ 0273, ¶ 0281. Also see ¶ 0222, RRC connection is established followed by ¶ 0223, whereby CSI-RS measurement and reporting occurs]. For motivation see claim 1.

 Claim 5, Apple further discloses: The method of claim 1, further comprising switching to a higher uplink feedback periodicity in response to a channel robustness metric indicating improved channel conditions based on the channel measurements.  [note that this step is optional since the “at least one” clause in claim 1 the examiner can select the first “whether” option and claim 5 inherits claim one hence the periodicity option art is not necessary, however apple discloses in section 4 on page 5, the first three paragraphs  the periodicity can be changed based on mobility and channel condition, that is if the channel condition is bad the more often the report must be generated, if the channel is good the less reporting is needed, this can be decided by the UE (Note in the table of figure 3, the report period can be long middle or short, that correspond to the “UL transmission” , that is periodic report 1.a,1.b, 1.c,  2.a, 2.b,2.c.). See also ¶ 0278 with ¶ 0280 of Zhou and applied in combination with Apple’s pertinent paragraphs mentioned above would render claim 1 to be obvious]. For motivation see claim 1.

 Claim 6, Apple further discloses: The method of claim 1, further comprising switching to a lower uplink feedback periodicity in response to a channel robustness metric indicating degraded channel conditions based on the channel measurements.  [note that this step is optional since the “at least one” clause in claim 1 the examiner can select the first “whether” option and claim 5 inherits claim one hence the periodicity option art is not necessary, however apple discloses in section 4 on page 5, the first three paragraphs  the periodicity can be changed based on mobility and channel condition, that is if the channel condition is bad the more often the report must be generated, if the channel is good the less reporting is needed, this can be decided by the UE (Note in the table of figure 3, the report period can be long middle or short, that correspond to the “UL transmission” , that is periodic report 1.a,1.b, 1.c,  2.a, 2.b,2.c.).. See also ¶ 0278 with ¶ 0280 of Zhou  applied in combination with Apple’s pertinent paragraphs mentioned above]. For motivation see claim 1.

Claim 7, Zhou further discloses: The method of claim 1, wherein stopping the uplink feedback is further in response to a channel robustness metric indicating improved channel conditions based on the channel measurements.  [¶ 0327, the last few sentences , a resumption occurs when there is sufficient power, in other words the reporting at one point was stopped. This determination is made based on a measured CSI parameter compared to a threshold quantity (CSI parameter in ¶ 0290 can be CQI (channel quality indicator) );Apple further states in section 4 on page 5 the first three paragraphs the periodicity can be reduced when the condition are better, stopping the uplink feed back as seen in Zhou would have been obvious to one having ordinary skill in the art being applied in that of the reference of Apple. In other words as the conditions improves in the reference of apple the reporting reduces, putting a stop to the feedback would have been obvious for the mere fact overhead is greatly reduced as explained by apple, such stopping of the feedback is implied in the reference of Zhou as stated above and would render the claim to be obvious to a person having ordinary skill in the art ]. [Wang et al. ( CN 111866791, a translated copy is included for the applicant consideration) which support the primary reference of Zhou above , see  page 16,4th  paragraph, that is when the channel state is good (channel measurement )  the HARQ feedback is stopped and when the channel state is bad (channel measurement) starting the HARQ feedback]
For motivation see claim 1.

 	Claim 8, Zhou further discloses: The method of claim 1, wherein stopping the uplink feedback comprises resuming the uplink feedback is further in response to a channel robustness metric indicating degraded channel conditions based on the channel measurements. (¶ 0327, the UE can make its own decision or receives a skip indicator to skip transmitting (that is stop transmitting ) or as seen towards the end of ¶ 0327 resume transmitting the CSI report, implying the transmission was paused, this determination is made based on a measured CSI parameter compared to a threshold quantity (CSI parameter in ¶ 0290 can be CQI (channel quality indicator) )). [Wang et al. ( CN 111866791, a translated copy is included for the applicant consideration) which support the primary reference of Zhou above , see  page 16,4th  paragraph, that is when the channel state is good (channel measurement )  the HARQ feedback is stopped and when the channel state is bad (channel measurement) starting the HARQ feedback]

Regarding claim 9, Zhou  discloses: The method of claim 1, wherein: the channel measurements are performed at the user equipment (UE); and the determining is autonomously made at the UE. (¶ 0327,  based on the discretion of the wireless device the UE will know what to do with the report, in other words the UE will perform the quality measurement with regards to the CSI parameter (CSI parameter in ¶ 0290 can be CQI (channel quality indicator) )which is measured by the UE )and compares it to a “threshold quantity” see also Apple: page 5 , section 4, second paragraph, channel state measurement is always perform at the UE since the gNB transmits the CSI-RS for the UE to make the measurement and feedback the report subsequently, it is automatically done by the UE since the mobility of the UE will trigger the UE to request change in the periodicity of the report as seen in the third paragraph section 4 on the fifth page of Apple).

Claim 10,  Zhou further discloses: The method of claim 9, further comprising receiving, by the user equipment (UE) from a base station (BS), one or more configuration parameters indicating one or more triggering conditions, wherein the determining is based on the channel measurements and the one or more triggering conditions. [¶ 0318 and ¶ 0314, that is the DCI which is received by the UE and transmitted by the base station triggers the UE for activation or deactivation of the CSI report. Also ¶ 0290 discloses that the UE is trigger to perform CSI measurement which involves CQI (channel quality) and in combination with ¶ 0327 can trigger whether to skip or resume the transmission of the report based on the comparison of the  measured CSI parameter to a threshold quantity. See also ¶ 0284 ]

  Claim 11, Zhou further discloses: The method of claim 10, further comprising monitoring, by the user equipment (UE), for the one or more triggering conditions.  [¶ 0318 and ¶ 0314, that is the DCI which is received by the UE and transmitted by the base station triggers the UE for activation or deactivation of the CSI report. Also ¶ 280 the base station may trigger CSI reporting. Also ¶ 0290 discloses that the UE is trigger to perform CSI measurement which involves CQI (channel quality) and in combination with ¶ 0327 can trigger whether to skip or resume the transmission of the report based on the comparison of the  measured CSI parameter to a threshold quantity. See also ¶ 0284  ]

  	 Claim 12, Zhou further discloses:  The method of claim 11, wherein the monitoring comprises measuring one or more reference signals.  [¶ 0279 - ¶ 0280, CSI-RS is used to perform measurement at the UE, to determine the link parameter] 

 	Claim 13, Zhou further discloses: The method of claim 1, wherein the determining is based on an indication from a base station (BS).  [¶ 0279 - ¶ 0280, the trigger CSI-RS measurement and report can be indicated via RRC, DCI, MAC-CE].

 	Claim 14, Zhou further discloses:  The method of claim 13, further comprising receiving the indication via downlink signaling.  [¶ 0279 - ¶ 0280, the trigger CSI-RS measurement and report can be indicated via RRC, DCI, MAC-CE].

 	Claim 15, Zhou further discloses:  The method of claim 14, wherein downlink signaling is based on one or more radio resource control (RRC) messages.   [¶ 0279 - ¶ 0280, the trigger CSI-RS measurement and report can be indicated via RRC, DCI, MAC-CE].

 	Claim 16, Zhou further discloses: The method of claim 14, wherein the channel measurements are at least based on one of sounding reference signal (SRS) measurement and channel state information (CSI) report. [¶ 0280, ¶ 0284, the measurement is performed by the UE and is trigger by the base station, a report is created based on a threshold quantity as seen in ¶ 0327. See ¶ 0175 for SRS measurement and transmission in combination with CSI].

 	Claim 22, Zhou further discloses: wherein the channel measurements comprise radio resource management (RRM) measurements.  [¶ 0152, latter part of ¶ 0176].


2.	Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (EP 3 509 343 A1, common inventor , published more than one year after the effective filing date of the instant application)  in view of Apple (R1-1804770, “discussion on beam measurement and reporting” 16t -20th of April 2018) and Chae et al. (US 2021/0105055 A1).
	Regarding claim 21, Zhou in view of Apple discloses: The method of claim 1 (see rejected claim 1).
	Zhou in view of Apple does not disclose: wherein the determining is further based on at least one of uplink loading and signaling congestion, however such difference is seen in the reference of Chae , see the latter part of  0243, that is if the channel for the UE is congested the CSI report may be dropped delayed in the transmission due to the congestion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s system in view of  Apple and Chae. The motivation for making the above modification would have been to balance resource usage and potential benefits for CSI reporting and enhancement to the CSI reporting mechanism [see the last sentence of ¶ 0243 of Chae].

3.	Claim(s) 22 – 24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (EP 3 509 343 A1, common inventor , published more than one year after the effective filing date of the instant application)  in view of Apple (R1-1804770, “discussion on beam measurement and reporting” 16t -20th of April 2018) and Nilsson et al. (CN 110832787, the English translation of this document  is included for the applicant consideration).
 	Regarding claim 22, Zhou in view of Apple discloses: The method of claim 1 (see rejected claim 1).
	Zhou in view of Apple does not disclose: further comprising receiving configuration parameters of a plurality of sets of physical uplink control channel (PUCCH) resource sets, and wherein a first PUCCH resource set, in the plurality of PUCCH resource sets, is associated with a first periodicity,  however such difference is seen in the reference of Nilsson , see the  last paragraph on page 11 to the first nine lines on page 12, indication is sent to the UE to indicate the PUCCH and PUSCH resource set (multiple resource set) the report must be transmitted over , the periodicity is associated with the resource set and is configured by RRC signaling, applying this idea to multiple resource sets would have been obvious to a person having ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s system in view of  Apple and Nilsson. The motivation for making the above modification would have been to store the best PDSCH received RX beam for the UE [second paragraph on page 12 of Nilsson].


 	Claim 24, Nilsson further discloses: The method of claim 23, wherein transmitting the uplink feedback is via the first PUCCH resource set based on determining to switch an uplink feedback periodicity to the first periodicity. [last paragraph on page 11 to the first nine lines on page 12, the UE must switch to the periodicity that is indicated and configured by RRC signaling of the network]. For motivation see claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463